

115 HR 2850 IH: Military Patron Protection Act of 2017
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2850IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Jones (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the Military Resale Patron Benefits Advisory Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Patron Protection Act of 2017. 2.Military Resale Patron Benefits Advisory Commission (a)EstablishmentThere is established a commission to be known as the Military Resale Patron Benefits Advisory Commission (in this Act referred to as the Commission).
 (b)DutiesThe duties of the Commission shall be to advise the Secretary of Defense regarding— (1)the effects of the operations of military commissaries and exchanges on—
 (A)patrons of military commissaries and exchanges; and (B)morale, welfare and recreation programs;
 (2)the sources and uses of revenue from military commissaries and exchanges, including surcharge funding;
 (3)fulfillment of the requirements under Section 661 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–840);
 (4)proposed reforms to the operations of military commissaries and exchanges that could effect— (A)the use of revenue from military commissaries and exchanges (including surcharge funding);
 (B)the morale, welfare and recreation programs provided for members of the Armed Forces and their dependents; and
 (C)philanthropic programs that benefit members of the Armed Forces and their families; and (5)the possible effects of such reforms on the morale of members of the Armed Forces and their dependents.
				(c)Membership
 (1)Number and appointmentThe Commission shall be comprised of seven members, appointed by the Secretary of Defense from military or veterans service organizations to represent the interests of patrons and beneficiaries of military commissaries and exchanges.
				(2)Terms
 (A)In generalEach member shall be appointed for a term of one year, subject to renewal by the Secretary of Defense.
 (B)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (3)PayMembers of the Commission shall serve without pay. (4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence.
 (5)ChairpersonMembers of the Commission shall elect a Chairperson. (6)MeetingsThe Commission shall meet at the call of the Chairperson.
				(d)Director and staff of Commission; experts and consultants
 (1)DirectorThe Secretary of Defense shall appoint a member of the Armed Forces to serve as the Director of the Commission.
 (2)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (3)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.
				(e)Powers of Commission
 (1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (2)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.
 (3)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (4)Administrative support servicesUpon request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
				(f)Reports
 (1)Interim reportsThe Commission may submit to the Secretary of Defense interim reports as the Commission considers appropriate.
 (2)Final reportThe Commission shall transmit a final report to the President and the Congress not later than the day on which the Commission terminates under subsection (g). The final report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for legislation or administrative actions the Commission considers appropriate.
 (g)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) notwithstanding, the Commission shall terminate upon the day that is five years after the date of the enactment of this Act.
			3.Reports
 (a)In generalNot later than March 1, 2018, and annually thereafter for the subsequent four calendar years, the Secretary of Defense shall submit to the Congress an annual report regarding the following:
 (1)The use of funds generated by military commissaries and exchanges other than to— (A)cover capital costs of such military commissaries and exchanges;
 (B)support morale, welfare and recreation programs; (C)provide services directly to members of the Armed Services or their families; or
 (D)support operations in a forward deployed or tactical environment. (2)The constitution and purpose of the respective boards of directors of the Military Exchanges and Commissary Operations and any determination by any such board to use proceeds covered in a report under paragraph (1).
 (3)Responses of the Secretary to any findings or proposals of the Commission. (4)Actions described in subsection (b), (c), or (d).
 (b)Notification before certain expendituresThe Secretary of Defense shall notify the Committees on Armed Services of the House of Representatives and the Senate and the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days before expending any funds generated by a military commissary or exchange for a purpose other than those named in subsection (a)(1).
 (c)Notification before actions that reduce certain contractsThe Secretary of Defense shall notify the Committees on Armed Services of the House of Representatives and the Senate no later than 90 days before taking any action that would result in the reduction of a contract awarded by the Defense Commissary Agency that has been awarded to—
 (1)a small, veteran-owned, woman-owned, or disadvantaged business concern; (2)a qualified nonprofit agency for the blind under section 8501(7) of title 41, United States Code; or
 (3)a qualified nonprofit agency for other severely disabled under section 8501(6) of title 41, United States Code.
				